DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 of application 16/265905 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11258484 or application 16/359998). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of 16/265905 is the same as claim 1 of U.S. Patent No. 11258484 or application 16/359998) except for word variations. For example, see table below:
Application 16/265905
Patent 11258484 or Application 16/359998
1. A communication system, comprising: a transceiver module; a rearrangeable switch network comprising output ports and coupled to the transceiver module; a power distribution network coupled to the output ports of the rearrangeable switch network, the power distribution network comprising a plurality of power amplifiers; and a plurality of antenna elements, each coupled to the power distribution network.
1.   A communication system, the system comprising: a transceiver module; a rearrangeable switch network coupled to the transceiver module; a power distribution network coupled to the rearrangeable switch network; and a plurality of Beam Steering Phase Array ("B SPA") antennas, each coupled to the power distribution network and dynamically controllable to generate beams according to a power regulation requirement for a set of satellites.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 11-15, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over O’NEILL (Pub. No.: US 2019/0028137A1) and further in view of Gans (Patent No.: US 5854611).
With respect to claim 1:
O’ NEILL discloses a communication system, the system comprising: a transceiver module (fig. 6, item 610); a rearrangeable switch network comprising output ports (fig. 6 with item 204 having switches with input/output arrow) coupled to the transceiver module (fig.6, item 624); a power distribution network coupled to the rearrangeable switch network (fig.6, item 606); 
O’ NEILL does not explicitly disclose power distribution network comprising a plurality of power amplifier and plurality of antenna elements, each coupled to the power distribution network.
	Gans discloses power distribution network comprising a plurality of power amplifier (fig. 2, item 112 is a power sharing network with plurality of amplifier 126) and plurality of antenna elements, each coupled to the power distribution network (fig.2, item 110 is an antenna element coupled to power distribution network 112).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Gans into the teaching of O’NEILL in order to facilitate linear operation of power amplifiers by equally distributing an electromagnetic communication signal to the plurality of power amplifiers provided in the antenna system
With respect to claim 8:
Gans discloses the communication system of claim 1, wherein the plurality of power amplifiers are high power amplifiers (HPAs) (fig. 2, item 126).
With respect to claim 11:
Gans discloses the communication system of claim 1, wherein at least one of the antenna elements transmit or receive electromagnetic (EM) signals in beams (col.2, line 11-17).
With respect to claim 12: 
O’NEILL discloses the communication system of claim 11, wherein the electromagnetic signals comprise at least one of L-band, (para. 0053).
With respect to claim 13: 
Gans discloses the communication system of claim 1, wherein the plurality of antenna elements are phased-array antenna elements (fig. 2, item 126).  
With respect to claim 14: 
O’NEILL discloses the communication system of claim 1, wherein the plurality of antenna elements comprises at least one metamaterial (MTM) (parag. 0034-0035).
With respect to claim 15: 
O’NEILL discloses the communication system of claim 1, wherein the system is employed in one of a satellite or a cellular base station (col.3, line 24-40).


With respect to claim 21:
The rejection of claim 1 is incorporated; Gans further discloses wherein each output of the plurality of power amplifiers corresponds to a single one of the pluralities of antenna elements (fig. 2, item 126 is an amplifier having each output corresponding to input of antenna 110).
With respect to claim 22:
Gan discloses the communication system of claim 21, wherein the plurality of amplifiers have a total number of power amplifiers equal to a total number of the input ports (fig. 2, item 126).
With respect to claim 23:
Gan discloses the communication system of claim 21, wherein the plurality of amplifiers have a total number of power amplifiers greater than a total number of the input ports (fig. 2).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over O’NEILL (Pub. No.: US 2019/0028137A1), Gans (Patent No.: US 5854611) as applied to claim 1 above and further in view of Lam (Pub. No.: US 2012/0063195A1).

With respect to claim 4:
The rejection of claim 1 is incorporated; O’NEILL and Gans do not explicitly disclose a bank of level control drivers connected to the rearrangeable switch network;
Lam discloses a bank of level control drivers connected to the rearrangeable switch network (parag. 0081). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Lam into the teaching of O’NEILL in view of Gans for better performance and reliability.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over O’NEILL (Pub. No.: US 2019/0028137A1), Gans (Patent No.: US 5854611) as applied to claim 1 above and further in view of DANKBERG (Pub. No.: US 2018/0227043A1).
With respect to claim 9:
The rejection of claim 1 is incorporated; O’NEIL and Gans do not disclose the communication system of claim 8, wherein the HPAs are one of traveling wave tube amplifiers (TWTAs) or solid-state power amplifiers (SSPAs).
DANKBERG discloses HPAs are one of traveling wave tube amplifiers (TWTAs) or solid-state power amplifiers (SSPAs) (parag. 0038). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of DANKBERG into the teaching of O’NEILL in view of Gans in order to facilitate flexible distribution of capacity in a satellite communications system.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over O’NEILL (Pub. No.: US 2019/0028137A1), Gans (Patent No.: US 5854611) as applied to claim 1 above, and further in view of MENARD (Pub. No.: US 2018/0070157A1).
With respect to claim 2:
The rejection of claim 1 is incorporated; O’NEILL and Gans do not explicitly disclose wherein the rearrangeable switch network comprises such as a Benes network.
	  MENARD discloses rearrangeable switch network to comprise a Benes network (parag. 0174). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of MENARD into the teaching of O’NEILL in view of Gans in order to provide reduced latency, increased flexibility, lower cost, lower power consumption.

Claims 3, 16 are rejected under 35 U.S.C. 103 as being unpatentable over O’NEILL (Pub. No.: US 2019/0028137A1), Gans (Patent No.: US 5854611) as applied to claim 1 above, and further in view of Darnell (Pub. No.: US 2013/0257659A1).
With respect to claim 3:
The rejection of claim 1 is incorporated; O’NEILL and Gans do not explicitly disclose wherein the rearrangeable switch network comprises one of C-switches, R-switches, T-switches, or cross-bar switches.  
Darnell discloses switch network comprises cross-bar switch (parag. 0059). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Darnell into the teaching of O’NEILL in view of Gans in order to provide improved antenna structures for wireless electronic devices.
With respect to claim 16:
Darnell discloses the communication system wherein the satellite is one of a low earth orbit (LEO) satellite, a medium earth orbit (MEO) satellite, or a geosynchronous earth orbit (GEO) satellite (parag. 0041 discloses other satellite which can be any of this).  


Allowable Subject Matter
Claim 24 allowed.

Claims 5-7, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846. The examiner can normally be reached Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649